  Case 14-01634         Doc 56     Filed 10/02/18 Entered 10/02/18 13:14:29              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-01634
         Sandral L Woods Sullivan

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/20/2014.

         2) The plan was confirmed on 03/19/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 01/05/2018.

         6) Number of months from filing to last payment: 48.

         7) Number of months case was pending: 56.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $87,000.00.

         10) Amount of unsecured claims discharged without payment: $60,329.85.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-01634        Doc 56       Filed 10/02/18 Entered 10/02/18 13:14:29                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $43,623.95
       Less amount refunded to debtor                          $1,296.52

NET RECEIPTS:                                                                                   $42,327.43


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $4,000.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                       $1,815.81
    Other                                                                     $3.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $5,818.81

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal       Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
500 FAST CASH                    Unsecured         260.00           NA              NA            0.00        0.00
Allied Collection Svcs           Unsecured          70.00           NA              NA            0.00        0.00
AmeriLoan                        Unsecured         650.00           NA              NA            0.00        0.00
ARCHERFIELD FUNDING LLC          Unsecured      2,300.00       2,425.50        2,425.50        242.55         0.00
CAPITAL ONE AUTO FINANCE         Secured       18,825.00     25,987.96        25,879.00     25,879.00    2,980.66
CAPITAL ONE AUTO FINANCE         Unsecured      7,054.00           0.00          108.96          10.90        0.00
CASH JAR                         Unsecured         975.00           NA              NA            0.00        0.00
Cash Web Usa                     Unsecured         650.00           NA              NA            0.00        0.00
CAVALRY SPV I                    Unsecured         618.00        799.18          799.18          79.92        0.00
CHASE BANK USA                   Unsecured         800.00           NA              NA            0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         200.00        120.00          120.00          12.00        0.00
CMK INVESTMENTS INC              Unsecured         614.00        598.00          257.50          25.75        0.00
COLLECTION CONNECTION            Unsecured         150.00           NA              NA            0.00        0.00
COMMONWEALTH EDISON              Unsecured         308.00        355.29          355.29          35.53        0.00
Convergent                       Unsecured         606.00           NA              NA            0.00        0.00
ECMC                             Unsecured     35,694.00     35,837.87        35,837.87      3,583.79         0.00
First Bk Of De/Contine           Unsecured           0.00           NA              NA            0.00        0.00
Gecrb/Hhgreg                     Unsecured         618.00           NA              NA            0.00        0.00
GINNYS                           Unsecured         319.00        319.68          319.68          31.97        0.00
GREEN TRUST CASH                 Unsecured         800.00           NA              NA            0.00        0.00
IL DEPT OF REVENUE               Priority             NA         204.57          204.57        204.57         0.00
IL DEPT OF REVENUE               Unsecured            NA          20.00           20.00           2.00        0.00
ILLINOIS BELL TELEPHONE CO       Unsecured         154.00        154.14          154.14          15.41        0.00
ILLINOIS LENDING CORP            Unsecured         713.00      1,829.22        1,829.22        182.92         0.00
LCA Collections                  Unsecured          10.52           NA              NA            0.00        0.00
LEGACY LOAN                      Unsecured      1,128.18       1,384.57        1,384.57        138.46         0.00
LTD                              Unsecured          65.00           NA              NA            0.00        0.00
LVNV FUNDING                     Unsecured            NA         492.15          492.15          49.22        0.00
MIDWEST TITLE LOANS              Unsecured            NA           0.00          493.75          49.37        0.00
MIDWEST TITLE LOANS              Secured        1,500.00       1,993.75        1,500.00      1,500.00      107.21
MRSI                             Unsecured         370.00           NA              NA            0.00        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 14-01634        Doc 56      Filed 10/02/18 Entered 10/02/18 13:14:29                  Desc Main
                                     Document Page 3 of 4



Scheduled Creditors:
Creditor                                      Claim         Claim         Claim       Principal       Int.
Name                               Class    Scheduled      Asserted      Allowed        Paid          Paid
MRSI                            Unsecured         135.00           NA           NA            0.00        0.00
PEOPLES GAS LIGHT & COKE CO     Unsecured         288.00        386.06       386.06          38.61        0.00
Plain Green Loans               Unsecured         776.00           NA           NA            0.00        0.00
PRA RECEIVABLES MGMT            Unsecured         201.00        378.98       378.98          37.90        0.00
PURCHASING POWER                Unsecured      1,498.00       5,733.68     5,733.68        573.37         0.00
QUANTUM3 GROUP LLC              Unsecured         606.00        661.27       661.27          66.13        0.00
QUANTUM3 GROUP LLC              Unsecured         179.00        268.55       268.55          26.86        0.00
QXLonline                       Unsecured         279.00           NA           NA            0.00        0.00
rajneesh salwan md sc           Unsecured          20.00           NA           NA            0.00        0.00
SILVERLEAF RESORTS INC          Unsecured            NA       4,775.00     4,775.00        477.50         0.00
SPRINGLEAF FINANCIAL SERVICES   Unsecured      2,217.00       1,570.16     1,570.16        157.02         0.00
Vision Fin                      Unsecured         370.00           NA           NA            0.00        0.00
Vision Fin                      Unsecured         134.00           NA           NA            0.00        0.00
Vision Fin                      Unsecured          57.00           NA           NA            0.00        0.00


Summary of Disbursements to Creditors:
                                                             Claim           Principal               Interest
                                                           Allowed               Paid                   Paid
Secured Payments:
      Mortgage Ongoing                                      $0.00              $0.00                 $0.00
      Mortgage Arrearage                                    $0.00              $0.00                 $0.00
      Debt Secured by Vehicle                          $27,379.00         $27,379.00             $3,087.87
      All Other Secured                                     $0.00              $0.00                 $0.00
TOTAL SECURED:                                         $27,379.00         $27,379.00             $3,087.87

Priority Unsecured Payments:
       Domestic Support Arrearage                            $0.00              $0.00                 $0.00
       Domestic Support Ongoing                              $0.00              $0.00                 $0.00
       All Other Priority                                  $204.57            $204.57                 $0.00
TOTAL PRIORITY:                                            $204.57            $204.57                 $0.00

GENERAL UNSECURED PAYMENTS:                            $58,371.51           $5,837.18                 $0.00


Disbursements:

       Expenses of Administration                            $5,818.81
       Disbursements to Creditors                           $36,508.62

TOTAL DISBURSEMENTS :                                                                       $42,327.43




UST Form 101-13-FR-S (09/01/2009)
  Case 14-01634         Doc 56      Filed 10/02/18 Entered 10/02/18 13:14:29                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
